  Case 1:20-cv-00007-LGS-KHP Document 204 Filed 10/27/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE
COMMISSION,                                      Civil Action No. 20-cv-00007-LGS
               Plaintiff,
    v.

STEVE M. BAJIC,
RAJESH TANEJA,
NORFOLK HEIGHTS LTD.,
FOUNTAIN DRIVE LTD.,
ISLAND FORTUNE GLOBAL LTD.,
CRYSTALMOUNT LTD.,
WISDOM CHAIN LTD.,
SSID LTD.,
SURE MIGHTY LTD.,
TAMARIND INVESTMENTS INC.,
KENNETH CIAPALA,
ANTHONY KILLARNEY,
BLACKLIGHT SA,
CHRISTOPHER LEE MCKNIGHT,
and
AARON DALE WISE,

                       Defendants.


 DECLARATION OF KATHLEEN SHIELDS REGARDING SERVICE OF THE
      COURT’S OCTOBER 22 AMENDED ORDER TO SHOW CAUSE
     (DOCKET NO. 203) ON DEFENDANTS SSID AND BLACKLIGHT

       I, Kathleen B. Shields, pursuant to 28 U.S.C. §1746, hereby declare that:

       1.      I am a senior trial counsel for the Securities & Exchange Commission and

have been admitted in this case pro hac vice. I have been the lead trial lawyer in this

action since it was filed on January 2, 2020 and I am familiar with all the facts and

circumstances in this action.

       2.       On October 6, 2020, I served a copy of the Court’s Order to Show Cause

dated October 2, 2020, the Commission’s Proposed Order to Show Cause Why Default
  Case 1:20-cv-00007-LGS-KHP Document 204 Filed 10/27/20 Page 2 of 3




Judgments Should Not be Entered Against Defendants SSID Ltd. and Blacklight SA, the

supporting Declaration of Kathleen Shields and its 10 exhibits, and the proposed default

judgments as to those entities (Docket Nos. 184, 185, 186, 187 to 187-10, and 188) on

defendant SSID by sending them by overnight international mail to its business address:

UNIT 1010 10/F Miramar Tower, 132 Nathan Road, Tsim Sha Tsui, Kowloon HONG

KONG. I sent a copy of the Court’s Amended Order to Show Cause (Docket No. 203)

(“Amended Order”) to SSID by overnight international mail to the same address on

October 26, 2020. I also served a copy of the Court’s Amended Order on SSID on

October 23, 2020 by emailing it to Rajesh Taneja, in his capacity as

Owner/Director/Officer of SSID.

       3.      On October 5, 2020, I served a copy of the Court’s Order to Show Cause

dated October 2, 2020, the Commission’s Proposed Order to Show Cause Why Default

Judgments Should Not be Entered Against Defendants SSID Ltd. and Blacklight SA, the

supporting Declaration of Kathleen Shields and its 10 exhibits, and the proposed default

judgments as to those entities (Docket Nos. 184, 185, 186, 187 to 187-10, and 188) on

defendant Blacklight SA by emailing them to United States counsel for Kenneth Ciapala

and Anthony Killarney, the co-owners and principals of Blacklight. On October 5, 2020,

I also emailed the Swiss attorney for Blacklight SA to notify him that these documents

have been filed with the Court, are available on the Court’s website through PACER, are

also available to him through counsel for the principals of Blacklight and that I will send

them to him if he responds to ask that I do so. My understanding is that Swiss penal laws

prohibit me from sending these documents directly to Blacklight’s attorney without a

request from him that I send them. On October 22, the Court’s Amended Order was

served via ECF on United States counsel for Kenneth Ciapala and Anthony Killarney, the


                                              2
  Case 1:20-cv-00007-LGS-KHP Document 204 Filed 10/27/20 Page 3 of 3




co-owners and principals of Blacklight. On October 23, 2020, I also emailed the Swiss

attorney for Blacklight SA to notify him that the Court had issued the Amended Order,

with the date and time of the rescheduled hearing, and informed him that the Amended

Order is available on the Court’s website through PACER, is also available to him

through counsel for the principals of Blacklight and that I will send it to him if he

responds to ask that I do so.


       I declare under penalty of perjury that the foregoing is true and correct.

Executed on October 27, 2020

                                            /s/ Kathleen B. Shields
                                            Kathleen B. Shields




                                              3
